DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that “Ono does not disclose "a cleaning device ... in the planar platen of the installation", because in Ono the cleaning device is integrated into the powder layering device.” (Remarks Pg. 6).
	Examiner finds Applicants arguments regarding the portion of Ono as previously applied to be persuasive. In the prior office a different portion of Ono was relied upon. However, the argument is not persuasive because Ono discloses a collecting unit 300 for cleaning that is integrated in the planar platen of the installation as shown in Fig 15 (copied below).
	

    PNG
    media_image1.png
    370
    456
    media_image1.png
    Greyscale

	Applicant argues that “Ono does not disclose a suction device integrated into a cleaning device and positioned in the planar platen of the installation. While Ono does disclose a suction device, it is not integrated into a cleaning device, and, in fact, is
altogether separate from the body of the installation.” (Remarks Pg. 6)
	Examiner does not understand what demarcates whether an element that is part of an additive manufacturing apparatus is or is not part of an installation. The claim has been treated such that “installation” is equivalent to “apparatus”. The argument that the “suction device [in Ono]…  is altogether separate from the body of the installation” raises the question of claim interpretation because Ono teaches an apparatus comprising a suction device. Should the term “installation” be treated more narrowly than meaning an “apparatus”?
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, it is unclear what “installation” means in the claim. The term “installation” has been treated as equivalent to “apparatus” and understood to be a machine under 35 USC 101, however, Applicant’s recent argument that the “suction device [in Ono]…  is altogether separate from the body of the installation” (Remarks 06/28/2022, Pg. 6) raises a question of claim interpretation because Ono teaches an apparatus comprising a suction device. Thus, it is now unclear if the term “installation” should be treated more narrowly than an apparatus or machine.
Note: Claims 18-20, 23-24 are also rejected by virtue of their dependence on claim 14.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 14, 18-20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedal (US 20100244333 A1) in view of Ono (US 20170144374 A1)
In reference to claim 14, Bedal discloses a powder-based additive manufacturing installation comprising: 
a planar platen (“platform assembly in the second preferred embodiment includes a horizontal build surface on which the first sintered layer is deposited and the complete object assembled. In the preferred embodiment, the build surface 240” [P0037]); 
a powder layering device that can be displaced along a path linking a start zone A of the planar platen and an end zone B of the planar platen, the powder layering device comprising powder smoothing means in a powder deposition zone P situated between the start zone A and the end zone B (“drive the drum 310 laterally across the length of the work surface” [P0033]); and 
a cleaning device situated on the path of the powder layering device in the planar platen of the installation and located downstream of the powder deposition zone P, the cleaning device comprising a brushing device for brushing at least one surface of the powder smoothing means (“the three dimensional printer 1300 employs the powder removal brush 1320 to remove all of the unimaged powder from the drum 310” [P0071]), 
wherein the powder smoothing means comprises a powder smoothing cylinder, and the brushing device brushes an outer surface of the powder smoothing cylinder (“driving the brush against the drum 310.” [P0074]. See Fig 14, annotated below);
    PNG
    media_image2.png
    976
    1499
    media_image2.png
    Greyscale

wherein the brushing device comprises at least one brush provided with bristles that can bend when the powder layering device passes (“making each bristle extremely flexible and able to bend as it contacts the drum” [P0072]
“the three dimensional printer can be configured to brush off unsintered powder from the drum to prevent the detrimental impact of powder accumulation” [P0075]), 
Bedal further teaches that “a scraper 354 or brush, for example, is placed in contact with the drum 310 while the drum is turned against the scraper to remove any remaining powder or debris… a powder reservoir (not shown) to collect the powder or debris removed by the scraper 354.” [P0050] and “one or more shields 1450 around the brush to contain the unsintered powder removed from the drum and direct that powder to a waste bin (not shown)” [P0074].
In the alternative, an electric field and corona wire with a high potential difference with respect to the drum 310 may also be used to remove excess powder from the drum” [P0050]
Bedal also teaches that a “material removal mechanism for cleaning the work surface includes a vacuum, a conductor for drawing powder off the work surface using electrostatic attraction, a non-retractable brush, a blower for providing high velocity air, or a combination thereof” [P0052].
Thus, Bedal teaches that cleaning of the drum should be conducted to “prevent the detrimental impact of powder accumulation” [P0075], the powder can be collected [P0050], and that art recognized means for cleaning powder include the use of a vacuum [P0052].
Bedal does not specifically suggest using the vacuum to remove powder from the drum in combination with a brush, however, Bedal discloses the use of a vacuum in the context of removing powder from the work surface. It is obvious to use an art recognized means of cleaning powder from the workspace to clean powder from the drum.
Nevertheless, Bedal does not teach that the powder suction device comprises a suction orifice in a form of a slit with substantially rectangular edges formed in the planar platen as claimed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, powder-based additive manufacturing unit comprising powder layering device cleaning, Ono (US 20170144374 A1) similarly discloses “a powder removing member for removing the powder 20 clinging to the recoater roller 12” [P0041] and suggests a “collecting unit 300 is arranged, in relation to the shaping chamber 22, close to the stop position where the recoater roller 12 is to be placed at completion of the recoating operation” [P0088]; such that 
“when the recoater roller 12 is moved from above the feeding chamber 21 to the stop position (the position of the recoater roller 12 at completion of the recoating operation) on the shaping chamber 22 and stops rotating, the cloud 20b of the powder 20 is suspended in air in the traveling direction of the recoater roller 12 from the stop position and, simultaneously, surplus powder 20c falls from the edge, which is at the stop position of the recoater roller 12, of the shaping chamber 22” [P0095]
and “the collecting unit 300 for collecting surplus powder of the shaping chamber 22 includes the suction mechanism (the fan 302)” [P0105] and a “powder tank 304” [P0106].
which corresponds to wherein the cleaning device comprises a powder suction device (“suction mechanism (the fan 302)” [P0105]) that sucks powder and discharges the sucked powder to a dust extraction zone D2 (a “powder tank 304” [P0106]), which is isolated from the powder deposition zone P (See Fig 15-16), 
wherein the at least one brush is placed at an edge of a suction orifice of the suction device (the cleaning device 13 is shown next to the suction orifice), and 
wherein the powder suction device comprises a suction nozzle comprising a suction orifice in a form of a slit with substantially rectangular edges formed in the planar platen (Fig 15-16. The orifice is intended to collect powder falling from the movement of the roller 12 [P0089] and would therefore be slot shape).
The combination would be achievable by integrating the collecting unit 300 of Ono in to the installation. Since Bedal teaches 
the use “one or more sinterable powder reservoirs 212 used to collect unsintered powder recovered from the drum 310 and unsintered powder recovered from the work surface” [P0040]; 
“a powder reservoir (not shown) to collect the powder or debris removed by the scraper 354.” [P0050]; and 
“one or more shields 1450 around the brush to contain the unsintered powder removed from the drum and direct that powder to a waste bin (not shown)” [P0074], 
a person of skill in the art would recognize that the collection unit of Ono could be integrated with at least the “one or more sinterable powder reservoirs 212 used to collect unsintered powder recovered from the drum 310 and unsintered powder recovered from the work surface” [P0040 of Ono] because they are used for the same purpose of recovering powder.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the installation such that the cleaning device comprises a powder suction device that sucks powder and discharges the sucked powder to a dust extraction zone D2, which is isolated from the powder deposition zone P, 
wherein the at least one brush is placed at an edge of a suction orifice of the suction device, and 
wherein the powder suction device comprises a suction nozzle comprising a suction orifice in a form of a slit with substantially rectangular formed in the planar platen.
A person having ordinary skill in the art would have been specifically motivated to integrate the collecting unit 300 of Ono in to the installation in order to provide the benefit of enabling the powder to be improvingly recycled and reduced contamination of other parts of the installation [P0105 of Ono]; and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 18, the cited prior art discloses the installation as in claim 14.
	Bedal further discloses wherein powder-based additive manufacturing installation wherein the bristles of the at least one brush extend in a direction at right angles to the surface of the powder smoothing means with which the bristles come into contact (Fig 14A-B shows a brush 1320 adapted to contact the powder smoothing means 310. A person of skill in the art would interpret the cylindrical brush shown at 1320 as a normal brush with bristles extending outwardly. This would result in the claim.)
	In reference to claim 19, the cited prior art discloses the installation as in claim 14.
Bedal further discloses wherein the at least one brush extends in a substantially longitudinal direction, and the powder layering device is displaced locally over the path in a direction substantially transverse to the longitudinal direction of the at least one brush (Fig 14A-B and Fig 8B-C).
	In reference to claim 20, the cited prior art discloses the installation as in claim 14.
Bedal shows that the cleaning device comprises a brush extending in a longitudinal direction, the powder layering device being displaced locally in a direction substantially at right angles to the longitudinal direction of the brush (Fig 8 and 14).
Bedal discloses the claimed invention except for the duplication of the brush. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the brush, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the brush for the purpose of providing increased cleaning.
	In reference to claim 23, the cited prior art discloses the installation as in claim 14.
Bedal further discloses wherein the powder layering device further comprises powder deposition means, and the brushing device brushes at least one surface of the powder deposition means (The drum of Bedal is used for transferring the powder deposition. “the drum 102 advances across the work surface 106 from its initial position illustrated by dashed lines, the sintered image 112A detaches from the drum and transfers to the work surface” [P0029] and “sintered powder referred to as sintered images are individually generated and sequentially assembled or printed onto a stack to build the object” [P0025])
	In reference to claim 24, the cited prior art discloses the installation as in claim 23.
Bedal further discloses wherein the powder deposition means comprises a rotary dosing cylinder, and the brushing device brushes an outer surface of the rotary dosing cylinder (In Fig 14A-B the cylinder drum 310 acts as both a dosing and smoothing cylinder drum).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744